Citation Nr: 0614075	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a right eye enucleation.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1962 to October 
1962.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of these claims at a video 
conference hearing held before the Board in May 2003.  The 
Board remanded these claims to the RO, including via the 
Appeals Management Center (AMC), in Washington, D.C., in 
December 2003 and July 2005.  
  
In June 2005, for good cause shown, the Board granted the 
veteran's motion to advance this case on the Board's docket 
pursuant to the authority of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The Board addresses the claim of entitlement to TDIU in the 
REMAND portion of the decision below and again REMANDS this 
claim to the RO via AMC.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an increased evaluation for a 
right eye disability.

2.  The veteran has a right eye prosthesis and has been 
declared legally blind secondary to his service-connected 
right eye disability.  

3.  The veteran is not service connected for a left eye 
disability and is not blind in his left eye. 




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for a right eye enucleation have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.10, 4.84a, Diagnostic Codes 6001, 6066 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
for an increased evaluation for a right eye disability, VA 
has strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, VA, including via the RO and AMC, provided the 
veteran VCAA notice on his claim for an increased evaluation 
by letters dated in April 2004 and August 2005, after 
initially deciding this claim in a rating decision dated in 
July 2002.  In the VCAA notice letters, VA acknowledged the 
veteran's claim for an increased evaluation, notified him of 
the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  As well, VA identified the 
evidence it had received to support his claim and the 
evidence it was responsible for securing.  VA noted that it 
would make reasonable efforts to assist the veteran in 
obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  VA also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  VA advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records and to send directly to VA all evidence 
or information he had to support his appeal.  The content of 
these notice letters reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

For the following reasons, any defect with respect to the 
timing of the April 2004 and August 2005 VCAA notices 
constitutes harmless error.  First, as previously indicated, 
these notices collectively satisfy the content requirements 
of the VCAA.  Second, in Pelegrini II, the Court recognized 
the need for, and the validity of, notification sent after 
the initial decision in cases where such notice was not 
mandated until after that initial decision had been made.  
Although, in this case, the VCAA was already in effect at the 
time the RO initially decided the veteran's claim, the only 
way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that the veteran filed to perfect his appeal to the Board.  
This would be an absurd result, forcing the veteran to begin 
the appellate process anew.  Third, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent 
adjudications of his claim and the Board's consideration of 
his appeal.  With regard to the duty to notify, the VCAA 
simply requires that VA give a claimant an opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation for a right eye disability.  38 U.S.C.A.
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to that 
claim, including service medical records, VA and private 
treatment records and records from the Social Security 
Administration.  The RO also conducted medical inquiry by 
affording the veteran VA examinations, during which examiners 
discussed the severity of the veteran's right eye disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an increased evaluation for his right eye 
disability on the basis that the 40 percent evaluation 
assigned this disability does not accurately reflect the 
severity of his right eye symptomatology.  According to 
written statements and hearing testimony presented in May 
2003, a 100 percent evaluation is warranted for the service-
connected right eye disability because this disability 
hinders the veteran's ability to obtain a driver's license, 
which in turn renders him unemployable as a truck driver, his 
chosen profession.  The veteran allegedly lives in a farming 
community, where transportation is necessary to travel to the 
nearest town for employment purposes.  The veteran asserts 
that, although he could incur significant costs by taking 
taxicabs into town, he would not find employment there as the 
town employer has declined to hire him due to bilateral 
vision loss.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's right eye disability as 40 
percent disabling pursuant to Diagnostic Codes (DCs) 6001, 
6066 and 6070.  DC 6001, which governs ratings of eye 
disabilities involving keratitis, provides that such 
disabilities, in chronic form, are to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is assignable during active pathology.  38 C.F.R. 
§ 4.84a, DC 6008 (2005).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75. 
(2005).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2005).

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, is permitted as if both disabilities were service 
connected provided that the nonservice-connected disability 
is not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383(a) (2005).

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2005).

DC 6070 provides that blindness in one eye, having light 
perception only, will be rated as 30 percent disabling where 
there is no service-connected loss of vision in the other 
eye, or where the service-connected vision in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, DC 6070 (2005).  To 
be assigned a higher evaluation of 40 percent, the evidence 
must show service-connected loss of vision in the other eye 
of 20/50 or anatomical loss of the service-connected eye.  38 
C.F.R. § 4.84a, DCs 6066, 6069 (2005).  In a case in which 
there is anatomical loss of the service-connected eye, a 40 
percent evaluation is assignable when there is also service-
connected loss of vision in the other eye of 20/40.  
38 C.F.R. § 4.84, DC 6066 (2005).  A 50 percent evaluation is 
assignable when there is anatomical loss of the service-
connected eye and service-connected loss of vision in the 
other eye of 20/50.  38 C.F.R. § 4.84, DC 6065 (2005).

In this case, VA and private treatment records dated since 
2000 and reports of VA examinations conducted since May 2002 
reflect that the veteran underwent a right eye enucleation in 
September 2000, has a right eye prosthesis, and has been 
declared legally blind secondary to his right eye disability.  
The anatomical loss of the veteran's right eye is 
contemplated in the 40 percent evaluation assigned the 
veteran's service-connected right eye disability under DC 
6066.  

The veteran's left eye is not service connected; therefore, 
an evaluation in excess of 40 percent may not be assigned the 
veteran's right eye disability unless he has blindness in his 
nonservice-connected left eye.  According to pertinent 
medical documents of record, such is not the case.  Rather, 
VA treatment records and reports of VA examinations conducted 
in February 1999, May 2002 and August 2004 reflect that the 
veteran has a choroidal nevus and retinal hole with a 
scrolled retinal edge in his left eye, which causes left eye 
visual loss, but not blindness.  

On multiple occasions, the veteran has submitted a VA 
outpatient treatment record dated in May 2004 to support his 
assertion that he has blindness in both eyes.  However, this 
record shows that, although the veteran is legally blind, he 
has been so characterized secondary to his service-connected 
right eye disability.  According to the same document, the 
veteran has loss of vision in the left eye of 10/700.   

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his right eye disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the 40 percent evaluation assigned that disability is the 
most appropriate given the medical evidence of record.  

The Board concludes that the criteria for an evaluation in 
excess of 40 percent for a right eye enucleation have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect this 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, the claim 
must be denied. 


ORDER

An evaluation in excess of 40 percent for a right eye 
enucleation is denied.


REMAND

The veteran claims that he is entitled to TDIU because his 
service-connected right eye disability hinders his ability to 
obtain and retain employment.  Additional action is necessary 
before the Board can decide this claim.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides, in part, that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to his claim.  With regard to the claim 
for TDIU, however, VA has not yet satisfied its duty to 
assist the veteran in the development thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, such an 
examination is necessary.  The RO has afforded the veteran VA 
examinations since he filed his claim for TDIU, but the 
reports of these examinations are inadequate to decide the 
veteran's claim for TDIU.  According to one report, it is not 
possible to determine whether the veteran is unemployable as 
there is no pathology to account for his left eye vision 
loss.  Neither this opinion, nor any other medical document 
of record addresses whether the veteran's service-connected 
right eye disability, alone, hinders the veteran's ability to 
engage in gainful employment.  Given this fact, a remand for 
further medical inquiry is necessary. 

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination of his 
service-connected right eye disability 
for the purpose of determining whether 
such disability hinders the veteran's 
employability.  AMC should notify the 
veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claim for 
TDIU.  AMC should forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) offer an opinion as to 
whether the veteran's service-
connected right eye disability, 
alone, is sufficiently severe 
as to hinder the veteran's 
ability to obtain and retain 
all forms of gainful 
employment; 

b) discuss the nature of 
limitations caused by the 
veteran's service-connected 
right eye disability, including 
how they interfere in the 
performance of daily activities 
and/or occupational 
environments/tasks; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

2.  Thereafter, AMC should readjudicate 
the veteran's claim for TDIU based on all 
of the evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United 


States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously); see also VBA's Adjudication Procedure 
Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


